Case: l:lQ-cv»OOl?>Z-SJD-KLL Doc #: 8 Filed: 02/25/19 Page: 1 of 2 PAGE|D #: 35

IN THE UNITED STATES DISTRICT COURT
FOR rI`HE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MILDA rHoMAs, and
sTE\/E THOMAS,

Plaintif`fs,
V.

GENERAL MOTORS COMPANY and
JOHN DOE and/or John Doe, lnc. I-V,

Defendants.

 

M
paz/2 ¢//7

Civil Action No. 1 :19-cv-00132

Judge Susan J. Dlott

JOINT MOTION FOR SUBSTI'I`UTI()N OF DEFENDANT

Plaintiffs, Milda Thomas and Steve Thomas, and Defendant, General Motors Company,

hereby jointly request that (a) General Motors LLC be substituted for General Motors Company

as a defendant in this action, (b) that General Motors Cornpany be removed as a defendant and

dismissed With prejudice from this action, (c) that the caption be amended to reflect this

substitution, and (d) that Dykema Gossett PLLC remain as counsel of record in this case for

General Motors LLC.

THE BRUNN LAW FIRM CO., L.P.A.

By: /s/ Alison. D. Ramsev ( with consent)
Thomas L. Brunn, Jr. (0042453)
Alison D. Ramsey (0078121)
Attorneys for Plaintiffs
208 Hoyt Block Building
700 West St. Clair Avenue
Cleveland, Ohio 44113
Tel: (216) 623-7300
Fax: (216) 623-7330
brungci),brumilawfirrn.com
Dated: February 25, 2019

DYKEMA GOSSETT PLLC

By: /s/ Clav A. Guise
Clay A. Guise (0062121)
Dykema Gossett PLLC
Attorneys for General Motors Company
39577 Woodward Avenue, Suite 300
Bloomfield Hiils, MI 48304
Telephone: (248) 203-0700
Facsimile: (248) 203-0763

cgl_iise@dykema.com
Dated: February 5, 2019

aaa/raw

